DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was received from the applicant on August 17, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 7,950,340) in view of Alexander, Jr. et al. (US 6,142,841).
Curtis discloses a pontoon boat, as shown in Figures 1-2, which is comprised of a plurality of pontoons that include a port side pontoon, defined as Part #8, a center pontoon, defined as Part #6, which is disposed along a longitudinal centerline of said 
Curtis, as set forth above, discloses all of the features claimed except for the use of a thruster system including at least one water inlet and a plurality of water outlets.
Alexander, Jr. et al. discloses a waterjet docking system for a marine vessel, as shown in Figures 3-14, which is comprised of a marine vessel with a hull, defined as Part #40, having a longitudinal centerline, defined as Part #50, at least one water inlet, defined as Part #60, that includes a water pump, as described in lines 37-43 of    column 8, and a plurality of water outlets, defined as Parts #81-84, which include a port-bow outlet, defined as Part #81, a starboard bow outlet, defined as Part #82, a starboard-stern outlet, defined as Part #83, and a port-stern outlet, defined as Part #84, where said plurality of water outlets can be directed in a first direction away from the bow and stern of said marine vessel, as shown in Figure 4, or a second direction toward the bow and stern of said marine vessel, as shown in Figure 5.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a waterjet docking system for a marine vessel, as taught by Alexander, Jr. et al., in combination with the pontoon boat as disclosed by Curtis for the purpose of providing a pontoon boat with a waterjet .

Response to Arguments
Applicant's arguments filed on August 17, 2021 regarding claims 1-20 have been fully considered but they are not persuasive.
The applicant argues that neither Curtis (US 7,950,340) nor Alexander, Jr. et al. (US 6,142,841) disclose a pontoon boat with a thruster system having a plurality of water outlets that are positioned within an outer deck perimeter and between a port side envelope and a starboard side envelope of a plurality of pontoons on said pontoon boat, as claimed in claim 1 by the applicant.
In response to the applicant’s argument, Curtis discloses a pontoon boat having a plurality of pontoons, which include a port side pontoon (8), a center pontoon (6) that is disposed along a longitudinal centerline of said pontoon boat, and a starboard side pontoon (8), where a deck (4) of said pontoon boat defines an outer perimeter and is supported by said plurality of pontoons.  However, Curtis does not disclose the use of a thruster system having at least one water inlet and a plurality of water outlets that is located in said center pontoon.  As a result, the examiner has relied upon the teachings of Alexander, Jr. et al. to demonstrate that the use of a boat with a hull that is disposed along a longitudinal centerline of said boat, and a thruster system having at least one water inlet and a plurality of water outlets that is also disposed along said longitudinal centerline of said hull is known in the art.  There is sufficient motivation to place the thruster system as disclosed by Alexander, Jr. et al. as a propulsion means along a 
Therefore, for the reasons given above, the rejection of claims 1-20 is deemed proper and is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617